                      UNITED STATES DISTRICT COURT
                        DISTRICT OF MASSACHUSETTS
________________________________________
                                         )
Intellectual Ventures I, LLC;            )
Intellectual Ventures II, LLC,           )
                                         )
                          Plaintiffs,    )
                                         )
v.                                       )        Civil Action
                                         )      No. 16-10860-PBS
Lenovo Group Ltd., Lenovo                )
(United States) Inc., LenovoEMC          )
Products USA, LLC, and EMC               )
Corp.,                                   )
                                         )
                          Defendants.    )
________________________________________)
                                         )
Intellectual Ventures I, LLC;            )
Intellectual Ventures II, LLC,           )
                                         )
                          Plaintiffs,    )        Civil Action
                                         )      No. 16-10868-PBS
v.                                       )
                                         )
NetApp, Inc.,                            )
                                         )
                          Defendant.     )
________________________________________)

              MEMORANDUM AND ORDER ON CLAIM CONSTRUCTION

                              March 13, 2019

Saris, C.J.

                               INTRODUCTION

      Intellectual Ventures (“IV”) accuses several technology

companies1 of infringing U.S. Patent No. 6,516,442 (“the ‘442




1 Lenovo Group Ltd., Lenovo (United States) Inc., LenovoEMC Products USA, LLC,
EMC Corp., and NetApp, Inc.

                                           1
patent”) entitled “Channel interface and protocols for cache

coherency in a scalable symmetric multiprocessor system.”

     IV asserts claims 2, 8, 11, 25, and 31 against Defendants.

Independent claim 1 states:

     1. A shared-memory multi-processor system comprising:

     a switch fabric configured to switch packets
     containing data;

     a plurality of channels configured to transfer the
     packets;

     a plurality of switch interfaces configured to
     exchange the packets with the switch fabric, exchange
     the packets over the channels, and perform error
     correction of the data in the packets exchanged over
     the channels;

     a plurality of microprocessor interfaces configured to
     exchange the data with a plurality of microprocessors,
     exchange the packets with the switch interfaces over
     the channels, and perform error correction of the data
     in the packets exchanged over the channels; and

     a memory interface configured to exchange the data
     with a memory device, exchange the packets with the
     switch interfaces over the channels, and perform error
     correction of the data in the packets exchanged over
     the channels.

Dependent claim 2 states:

     2. The shared-memory multi-processor system of claim 1
     wherein the interfaces are configured to add error
     correction codes to the packets being transferred over
     the channels to check the error correction codes in
     the packets being received over the channels and to
     transfer a retry request if one of the packets being
     received has an error.

‘442 patent, claims 1 and 2 (emphasis added). The disputed

terms are underlined. The parties dispute the claim

                                   2
construction of three terms: “packet,” “error correction,”

and “error correction code.” The Court held a non-

evidentiary Markman hearing on November 16, 2018.

                            BACKGROUND

A. The ‘442 patent

     The ‘442 patent relates to a type of computer architecture

known as a symmetric multiprocessor system or “shared-memory

multi-processor system” (“SMP”). ‘442 patent at col. 1, ll. 17-

18, 65-66. In a conventional SMP, two or more processors are

connected to a shared memory device via one shared “bus” – or

communication channel. See id. at col. 1, ll. 18-21. A processor

retrieves data from memory to perform computations, and then

sends information back to memory. These transactions between the

processors and the memory take place one at a time over the

shared bus. See id. at col. 1, ll. 30–32. The scalability of a

conventional SMP is limited because “[a]s more processors are

added [to the SMP], eventually system performance is limited by

the saturation [i.e., bottlenecking] of the shared system bus.”

Id. at col. 1, ll. 37–39.

     The ‘442 patent solves this problem by using a “switched

fabric (switch matrix) for data transfers that provides multiple

concurrent buses that enable greatly increased bandwidth between

processors and shared memory.” Id. at col. 1, ll. 50–53. Parties

have agreed that the term “switch fabric” should be construed to

                                    3
mean “a data switching circuitry having a matrix or similar

arrangement of interconnections.” Docket No. 195 at 6 n.1;

Docket No. 196 at 9.

     Figure 3 of the ‘442 patent, reproduced below, shows the

basic components of the claimed system using a Flow Control Unit

(FCU 220). The system includes multiple processors (CPU 120),

shared memory devices (SDRAM 1300-1303), and a switch fabric

composed of multiple vertical and horizontal buses (320 and 340)

and switches (380). Each component has a corresponding

“interface.” In the ‘442 patent’s system, processors (120) and




                                   4
memory devices (1300–1303) exchange data with, and communicate

through, processor interfaces (DCIU 210) and memory interfaces

(MCU 230). See ‘442 patent at col. 2, ll. 60–67.

      A “channel” is “a general-purpose, high-speed, point-to-

point, full-duplex, bi-directional interconnect bus.” ‘Id. at

col. 6, ll. 40-43. A “packet” is sent between Channel Interface

Block (CIB) transceivers via a channel. Id. at col. 6, l. 65 –

col. 7, l. 2. “A ‘packet’ is the basic unit of transport over

the channel.” Id. at col. 6, l. 53. In a preferred embodiment, a

“packet is a single 80-bit frame (information unit) exchanged

between CIBs” over a channel. Id. at col. 6, ll. 54-60. It

includes data, control information, and error correction code

(ECC).2 Id. at col. 6, ll. 54-63.

B. Prior Litigation on the ‘442 Patent (“HCC Litigation”)

      In July 2015, IV sued EMC customer HCC Insurance Holdings

in the Eastern District of Texas, asserting the ‘442 patent

along with three other patents. See Docket No. 179-1, Compl.,

Intellectual Ventures I LLC v. HCC Insurance Holdings, Inc., No.

6:15-cv-660 (E.D. Tex.). IV submitted an opening claim

construction brief, arguing that all disputed terms should be

given their “plain and ordinary meaning.” See Docket No. 195-7

(“HCC Litigation Opening Brief”) at 13-23. The magistrate judge


2 The ‘442 patent’s claims refer to the use of “ECC.” Both parties agree that
ECC means “error correction code.”


                                           5
held a Markman hearing and produced a report and recommendation

construing disputed terms, including “packet,” “error

correction,” and “error correction code.” The magistrate judge

construed “packet” to mean “a basic unit of transport over a

channel that includes data, control information, and error

correction code”; “error correction” to mean “reconstruction of

erroneous data”; and “error correction code” to mean a “code

that can be used to correct erroneous data.” Docket No. 195-4

(“HCC Litigation R&R”) at 8-14. The case settled.

C. PTAB IPR Review of the ‘442 Patent

     On May 27, 2016, EMC petitioned the PTAB for inter partes

review (“IPR”) of the ‘442 patent, challenging the claims that

had previously been asserted by IV against EMC’s customer in the

HCC Litigation (claims 1, 2, 5, 9, 10, 12, 24, 25, 28, 32, 33,

and 34). See Docket No. 137-7 (“IPR Petition”). EMC based its

petition, in part, on U.S. Patent No. 5,490,250 (“Reschke”), a

patent that was not disclosed to the Patent Office during the

original prosecution of the ‘442 patent. See IPR Petition at 5-

8.

     During the IPR proceedings, IV asserted that the term

“packet” should be construed to mean “a formatted transmission

unit including at least data and control information.” See

Docket No. 179-4 (“FWD”) at 13. EMC asserted that the term

should be construed to mean “a basic unit of transport over a

                                   6
channel” as defined in the ‘442 patent. See id. On November 24,

2016, the PTAB entered a Final Written Decision (“FWD”)

construing terms in the ‘442 patent – including “packet” – and

finding that EMC had shown by a preponderance of the evidence

that claims 1, 12, 24, and 34 were unpatentable as obvious under

35 U.S.C. § 103(a) over Reschke; and claims 5, 9, 10, 28, 32,

and 33 were unpatentable as obvious under 35 U.S.C. § 103(a)

over the combination of Reschke and another prior art patent,

Nishtala. See id. at 66. As part of its decision, the PTAB

construed “packet” to mean “a basic unit of transport over a

channel.” Id. at 28. The PTAB did not construe “error

correction” or “error correction code.” The PTAB agreed with

EMC’s assertion that “using ECC bits to correct single-bit

errors in data transferred over a channel” was an “error

correction technique” known at the time of the ‘442 patent. Id.

at 53-54.

                           DISCUSSION

A. Legal Standard

     Claim construction is an issue of law for the court.

Markman v. Westview Instruments, 517 U.S. 370, 372 (1996). Claim

terms are generally given their “ordinary and customary

meaning,” i.e., “the meaning that the term would have to a

person of ordinary skill in the art in question” at the time of

the invention. Phillips v. AWH Corp., 415 F.3d 1303, 1312-13

                                   7
(Fed. Cir. 2005) (en banc). In determining how a person of

ordinary skill in the art would have understood the claim terms,

the court looks to “the words of the claims themselves, the

remainder of the specification, the prosecution history, and

extrinsic evidence concerning relevant scientific principles,

the meaning of technical terms, and the state of the art.” Id.

at 1314 (quoting Innova/Pure Water, Inc. v. Safari Water

Filtration Sys., Inc., 381 F.3d 1111, 1116 (Fed. Cir. 2004)).

B. Agreed Constructions

     The parties have agreed that a “switch fabric” means “a

data switching circuitry having a matrix or similar arrangement

of interconnections” and they have agreed that a “channel” is “a

general-purpose, high-speed, point-to-point, full-duplex, bi-

directional interconnect bus.” Docket No. 195 at 6 n.1; Docket

No. 196 at 9. The Court adopts these proposed constructions.

C. “packet” (claims 2, 8, 11, 25, 31)

  IV’s Proposed Construction      Def.’s Proposed Construction
a formatted transmission unit    a basic unit of transport over
including at least data and      a channel
control information

     Defendants argue “packet” should be construed to mean “a

basic unit of transport over a channel.” To support their

proposed construction, they rely on the section of the

specification titled “Channel Overview and Terminology,” which

states: “A ‘packet’ is the basic unit of transport of the


                                   8
Channel.” ‘442 patent, col. 6, ll. 53 (the “packet sentence”).

In their view, the inventor was his own lexicographer and

“[w]hen a patentee explicitly defines a claim term in the patent

specification, the patentee's definition controls.” Martek

Biosciences Corp. v. Nutrinova, Inc., 579 F.3d 1363, 1380 (Fed.

Cir. 2009).

     “To act as [his] own lexicographer, a patentee must

‘clearly set forth a definition of the disputed claim term,’ and

‘clearly express an intent to define the term.’” GE Lighting

Sols., LLC v. AgiLight, Inc., 750 F.3d 1304, 1309 (Fed. Cir.

2014) (citation omitted). In this case the patentee was acting

as his own lexicographer. The patentee defined the term “packet”

by placing it in quotation marks. A term set off by quotation

marks is “often a strong indication that what follows is a

definition.” Sinorgchem Co., Shandong v. Int’l Trade Comm’n, 511

F.3d 1132, 1136 (Fed. Cir. 2007). Additionally, the term

“packet” is followed by “is” further indicating that what

follows is a definition. Id. (“[T]he word ‘is’ . . . may

‘signify that a patentee is serving as its own lexicographer.’”)

(citation omitted). Moreover, the definition appears in the

specification under the heading “Channel Overview and

Terminology” (emphasis added), indicating the inventor’s intent

to define the term.



                                   9
     The PTAB agreed with this approach during its own analysis

of the ‘442 patent. In the FWD, the PTAB concluded,

     the “packet sentence” of the ‘442 patent provides an
     express definition for the term “packet” because the
     form and the substance of the sentence, the context in
     which the sentence appears, and the related
     disclosures all indicate that the patentee intended to
     define the term in the ‘442 patent, and defined it
     “clearly, deliberately, and precisely” in the “packet
     sentence.”

FWD at 17-18 (quoting Sinorgchem, 511 F.3d at 1136). Thus,

consistent with the ‘442 patent, the PTAB construed the term

“packet” to mean “a basic unit of transport over a channel.” Id.

at 28.

     Additionally, the packet sentence is followed by a single,

“preferred embodiment”:

     In a preferred embodiment, conceptually a packet is a
     single 80-bit frame (information unit) exchanged between
     CIBs, the frame including: 64 bits of data exchanged core-
     to-core; 2 bits of control information exchanged core-to-
     core; 6 bits of control information exchanged CIB-to-CIB;
     and 8 bits of ECC exchanged CIB-to-CIB.

‘442 patent, col. 6, ll. 54-60. In the preferred embodiment a

“packet” is a “frame” or “information unit” which includes data,

control information, and ECC bits. In its proposed construction,

IV argues that a packet must include at least data and control

information. But this construction would selectively include

parts of a single preferred embodiment (data and control

information) and not another component (ECC bits). As the

Federal Circuit has repeatedly explained,

                                   10
     [P]articular embodiments appearing in the written
     description will not be used to limit claim language
     that has broader effect. And, even where a patent
     describes only a single embodiment, claims will not be
     read restrictively unless the patentee has
     demonstrated a clear intention to limit the claim
     scope using words or expressions of manifest exclusion
     or restriction.

Innova/Pure Water, 381 F.3d at 1117 (cleaned up). Here, the

language of the patent undermines IV’s argument that a packet

must necessarily include data and control information, when the

patentee has expressly defined the disputed term. See Martek

Biosciences, 579 F.3d at 1380–81 (holding that where the patent

specification explicitly defined the term “animal,” the

definition controlled and would not be limited based on

preferred embodiments to non-human animals).

     IV argues that this Court should not construe “packet” as

the PTAB did because the PTAB uses a “broadest reasonable

construction” standard. See Cuozzo Speed Techs., LLC v. Lee, 136

S. Ct. 2131, 2144 (2016). However, the PTAB and district courts

must both construe a term consistent with a definition found in

the specification when the patentee is acting as his own

lexicographer. See Singorchem, 511 F.3d at 1138 (“When the

specification explains and defines a term used in the claims,

without ambiguity or incompleteness, there is no need to search

further for the meaning of the term.” (quoting Multiform




                                   11
Desiccants, Inc. v. Medzam, Ltd., 133 F.3d 1473, 1478 (Fed. Cir.

1998))).

     IV’s proposed construction of “a formatted transmission

unit including at least data and control information” is

premised on IV’s assertion that the ‘442 patent should be

understood in the context of a “computerized packet switching

network.” Docket No. 196 at 10. Relying on technical dictionary

definitions and its own expert, IV argues that a person of

ordinary skill in the art at the time would know that in “packet

switching” networks, packets must at least include data and

control information for the system to function. See id. at 13.

IV cites to a Technopedia definition which describes “packet

switching” as,

     [A] digital network transmission process in which data
     is broken down into suitably-sized pieces or blocks
     for fast and efficient transfer via different network
     devices. When a computer attempts to send a file to
     another computer, the file is broken down into packets
     so that it can be sent across the network in the most
     efficient way. These packets are then routed by
     network devices to the destination.

Docket No. 196-6 at 2. However, extrinsic evidence cannot be

used to “contradict claim meaning that is unambiguous in light

of the intrinsic evidence.” Phillips, 415 F.3d at 1324. The PTAB

reasonably rejected this argument finding that the “switch

fabric disclosed in the ‘442 patent does not connect computers

over a computer network, but rather connects processors to


                                   12
memories within a computer.” FWD at 24 (citing ‘442 patent at

col. 2, l. 43 – col. 3, l. 35, Figs. 2, 3). Therefore, a

“packet” is construed to mean “a basic unit of transport over a

channel.”

D. “error correction” (claim 1)
  IV’s Proposed Construction       Def.’s Proposed Construction
correcting errors in data         reconstruction of erroneous
                                  data

     Defendants argue that “error correction” means the

“reconstruction of erroneous data,” or must include at least

“the reconstruction” of erroneous data. Docket No. 214 (“Markman

Transcript”) at 58:19 – 59:2. IV argues that “error correction”

must not exclude the possibility of correcting errors using a

retry request as described in claims 2 and 25 of the patent.

     Claim 1 recites a system wherein the switch interfaces,

microprocessor interfaces, and memory interfaces are configured

to “perform error correction of the data in the packets

exchanged over the channels.” ‘442 patent, claim 1. Claim 2

recites a system wherein the interfaces are configured to add

error correction codes to packets, check error correction codes

in packets, and “transfer a retry request if one of the packets

being received has an error.” ‘442 patent, claim 2.

     A bit of background information about bits may be helpful

to understand this dispute. See Teva Pharm. USA, Inc. v. Sandoz,

Inc., 135 S. Ct. 831, 841 (2015) (noting that sometimes the

                                    13
“district court will need to look beyond the patent's intrinsic

evidence and to consult extrinsic evidence in order to

understand, for example, the background science”). According to

Defendants’ expert, Douglas W. Clark, digital information is

represented, stored, and transmitted as collections of “bits” (a

bit is represented as either a 1 or a 0). See Docket No. 195-10

(Decl. of Douglas W. Clark) ¶ 76. An error in the storage or

transmission of a bit causes it to mistakenly change from 0 to

1, or from 1 to 0. Id. If a packet with data contains one bit

with an error, then it is called a “single-bit error.” Id.

Multiple bit errors within a single packet are also possible.

Id. Computer scientists are concerned with detecting and

correcting bit errors in a system “since the impact of even one

wrong bit on a computation can be enormous.” Id. Dr. Clark

explains that ECCs detect errors and in certain cases can also

correct those errors – reconstructing the data back to the

original, correct 1 or 0. The ECCs in the ‘442 patent can

correct smaller errors, i.e., single bit errors; however, they

are incapable of correcting larger errors, i.e., two bit errors.

Instead, the ECCs detect these larger errors and help the

recipient request that the sender “retry” sending the

information. See id. ¶¶ 75-90; see also Docket No. 196-10 (Decl.

of Richard D. Wesel) ¶ 27 (describing how bits can be set in



                                   14
packet control information to signal that a transmission should

be retried because of an error).

      Defendants argue that the ordinary meaning of “performing

error correction of the data in the packets,” means correcting

erroneous data in a packet via the reconstruction of errors –

for example, changing an erroneous 1 back to a 0. Defendants

point out that their definition is consistent with IV’s own

position in the HCC Litigation that “the plain and ordinary

meaning of a “error correction” is “reconstruction of erroneous

data.” See HCC Litigation Opening Brief at 9.3

      However, IV argues that if “error correction” only included

reconstruction and not retry, then the definition would exclude

a type of “error correction” via retry recited in dependent

claims 2 and 25. Claims 2 and 25 recite a technique of “error

correction” using a retry protocol. See, e.g., ‘442 patent,

claim 25 at col. 38, ll. 39-47 (“The method of claim 24 wherein

performing error correction of the data in the packets exchanged

over the channels comprises: adding error correction codes to

the packets being transferred over the channels; checking the

error correction codes in the packets being received over the




3 The magistrate judge ultimately adopted IV’s position holding that error
correction means “reconstruction of erroneous data” but rejected HCC’s
position that error correction had to be performed with “error correction
codes.” HCC Litigation R&R at 8.

                                          15
channels; and transferring a retry request if one of the packets

being received has an error.”).

     Because the patent does not define the term “error

correction,” to resolve this dispute the Court turns first to

the specification, which is the “single best guide to the

meaning of a disputed term,” Phillips, 415 F.3d at 1315 (quoting

Vitronics Corp. v. Conceptronic, Inc., 90 F.3d 1576, 1582 (Fed.

Cir. 1996)). In the ‘442 patent, the specification distinguishes

between “error correction” and “retry” protocols. The

specification states: “The core logic assumes that the CIB does

its own error detection and retry so that any ‘uncorrectable’

errors (those that fail any error correction and/or retry) can

be deemed to be system fatal.” ‘442 patent at col. 15, ll. 42-45

(emphasis added). The “and/or” indicates that “error correction”

is different from “retry.” Additionally, the specification

refers to “single bit error correction” as a distinct process

from the “transport retry protocol,” confirming that single bit

error correction of data in the packets is different from the

retry procedure. See ‘442 patent at col. 16, ll. 52-55; see also

‘442 patent at col. 19, 11. 3-5 (describing how the CIB

[interface] logic must “generate ECC, detect errors, and invoke

a retry procedure for error recovery”).

     The doctrine of claim differentiation also helps resolve

this dispute. Under the doctrine of claim differentiation,

                                   16
“dependent claims are presumed to be of narrower scope than the

independent claims from which they depend.” AK Steel Corp. v.

Sollac and Ugine, 344 F.3d 1234, 1242 (Fed. Cir. 2003). Here,

the dependent claims are narrower in scope because claim 2

requires a system configured to add error correction codes to

the packet to transfer a retry request “if one of the packets

being received has an error” and claim 25 requires a method

comprising adding error correction codes, checking error

correction codes, and “transferring a retry request.” The

presence of a dependent claim that adds a particular limitation

(i.e., retry protocol) raises a presumption that the limitation

in question is not found in the independent claim. Phillips, 415

F.3d at 1315; see also Liebel-Flarsheim Co. v. Medrad, Inc., 358

F.3d 898, 910 (Fed. Cir. 2004) (“The juxtaposition of

independent claims lacking any reference to a pressure jacket

with dependent claims that add a pressure jacket limitation

provides strong support for [plaintiff’s] argument that the

independent claims were not intended to require the presence of

a pressure jacket.”). Thus, the “error correction” in claim 1 is

different from correcting errors via a retry protocol.

     IV argues that reading “error correction” to exclude the

possibility of a retry request would unnecessarily limit the

term and read out a preferred method of error correction. See

SanDisk Corp. v. Memorex Prod., Inc., 415 F.3d 1278, 1285 (Fed.

                                   17
Cir. 2005) (“A claim construction that excludes a preferred

embodiment . . . ‘is rarely, if ever, correct.’” (quoting

Vitronics, 90 F.3d at 1582)). IV points to the following

language in the specification to demonstrate the “error

correction” must include retry protocol: “Although the error

detection code actually does provide information for single bit

error correction, this is not used for Channel data. Instead,

the data transfer is retried using the transport retry

protocol.” ‘442 patent, col. 16, ll. 53-56. IV does not explain

whether “Channel data” is equivalent to the data sent across

channels in packets. Even if it refers to packet data, this

language regarding an “error detection code” does not undercut

the claim construction urged by Defendants.

     Defendants’ construction does not exclude a retry protocol.

During the Markman hearing, counsel for Defendants pointed out

that their construction would not foreclose a system that is

capable of a retry request as long as that system is also

capable of reconstructing erroneous data. See Markman Transcript

at 57:18-24 (“And I want to be clear on our position, your

Honor. We're not saying that you can't have a retry request.

We're just saying that you have to at least have . . .

technology that will perform error correction by reconstructing

data. So under our construction . . . you could have both.”). In

sum, the Court adopts the construction of “error correction” to

                                   18
mean “correcting errors in data by at least reconstructing

erroneous data.”

E. “error correction code” (claims 2, 25)

  IV’s Proposed Construction      Def.’s Proposed Construction
a code that can be used to       a code that can be used to
identify the presence of         correct erroneous data
erroneous data in a packet

     Patent claims 2 and 25 refer to interfaces adding “error

correction codes” to the packets exchanged over the channels and

checking those codes. See ‘442 patent, claim 2, 25. The parties

dispute whether ECCs are used in the claimed system only to

detect the presence of errors in a data packet, or whether the

codes can also be used by the various interfaces to actually

correct errors in the data.

      Judicial estoppel applies to IV’s argument concerning the

proper construction of “error correction code.” The doctrine of

judicial estoppel is intended to preserve the “integrity of

judicial proceedings by protecting against litigants who play

fast and loose with the courts.” U.S. Philips Corp. v. Sears

Roebuck & Co., 55 F.3d 592, 596 (Fed. Cir. 1995)(internal

quotation omitted). “Because the rule is intended to prevent

improper use of judicial machinery, judicial estoppel is an

equitable doctrine invoked by a court at its discretion.” New

Hampshire v. Maine, 532 U.S. 742, 750 (2001) (internal

quotations and citations omitted).


                                     19
     Whether a court should apply judicial estoppel in a patent

case depends on the law of the regional circuit. Minn. Min. &

Mfg. Co. v. Chemque, Inc., 303 F.3d 1294, 1302–03 (Fed. Cir.

2002). In the First Circuit, a party may be judicially estopped

when (1) its current position is plainly inconsistent with its

earlier position, such that the two positions are mutually

exclusive, and (2) the party must have persuaded the first

tribunal to accept its earlier position, such that judicial

adoption of an inconsistent position in a later proceeding would

create the perception that either the first or second court was

misled. Sexual Minorities Uganda v. Lively, 899 F.3d 24, 32-33

(1st Cir. 2018). Additionally, a court should consider whether

the party “seeking to assert an inconsistent position would

derive an unfair advantage or impose an unfair detriment on the

opposing party if not estopped.” Id. at 33 (quoting New

Hampshire, 532 U.S. at 751). The key factor is not whether a

party relied on the prior position, but whether a tribunal did

so in reaching its decision. See id.

     In the HCC Litigation, defendant HCC proposed that an

“error correction code” be construed as “a code that can be used

to reconstruct data received with certain numbers of bit errors

without requiring a retransmission of the data.” HCC Litigation

R&R at 9. IV argued in its opening claim construction brief that

the code should not be limited to a specific number of bit

                                   20
errors or without requiring retransmission. See HCC Litigation

Opening Brief at 13. Rather, IV asserted that no construction

was necessary and the plain and ordinary meaning should govern

because “[a] person of ordinary skill in the art would know from

the intrinsic record that the patentee used and applied the

ordinary customary meaning of ‘error correction code’ – a code

that can be used to correct erroneous data.” Id. And, in the HCC

litigation, IV cited to extrinsic evidence indicating that an

“error correcting code” is a “code containing redundant

information that can be used to detect certain classes of errors

to restore a word, byte, character, quantity, or message to its

correct representation.” HCC Litigation Opening Brief at 13

(quoting IEEE Standard Dictionary of Electrical and Electronics

Terms (6th ed. 1996)). IV further cited to another definition

stating that this error correction “can be automatic.” Id.

Relying on these arguments and intrinsic evidence from the

specification, the magistrate judge construed “error correction

code” consistent with its plain and ordinary meaning to be a

“code that can be used to correct erroneous data.” HCC

Litigation R&R at 10.

     IV’s current position is inconsistent with its position in

the HCC Litigation. IV is estopped now from saying that error

correction codes in the ‘442 patent should only be able to

detect, and not correct, erroneous data when it successfully

                                   21
advocated in Texas district court that the code plainly can be

used to correct erroneous data. The magistrate judge adopted the

portion of the proposed construction at issue here, and IV is

judicially estopped from asserting otherwise in this litigation.

     Even if IV was not judicially estopped, the proper

construction of “error correction code” is “a code that can be

used to correct erroneous data.” First, the plain language of

the claims specifically recite an “error correction code,” not

an “error detection code.” See ‘442 patent, claims 2 and 25.

While the specification refers to “error detection bits” or an

“error detection code,” the language in the claims are not

limited to a code for detection. See id. at col. 16, ll. 50-55.

     IV points out that throughout the ‘442 patent, interfaces

appear to use error correction codes to detect errors in data

and trigger a retry protocol. See id. at col. 16, ll. 51-56

(“The ecc[7:0] field provides error DETECTION coverage over the

full packet . . .”); col. 19, ll. 3-5 (The CIB logic “must

generate ECC, detect errors, and invoke a retry procedure for

error recovery.”); col. 19, ll. 55-56 (“ECC error detection will

put the CIB logic in ‘error retry’ mode.”). However, “[t]he

claims, not specification embodiments, define the scope of

patent protection. The patentee is entitled to the full scope of

his claims, and [the Court] will not limit him to his preferred

embodiment or import a limitation from the specification into

                                   22
the claims.” Kara Tech. Inc. v. Stamps.com Inc., 582 F.3d 1341,

1348 (Fed. Cir. 2009) (citing Phillips, 415 F.3d at 1323).

Moreover, going back to the preferred embodiment in the

specification, “[a]lthough [the] error detection code actually

does provide information for single bit error correction, this

is not used for Channel data.” ‘442 patent at col. 16, ll. 52-

54. Thus, the specification confirms that the code has the

ability to correct data, not just detect errors. Therefore,

“error correction code” is construed to mean “a code that can be

used to correct erroneous data.”



                              ORDER

For the reasons stated above, the Court construes the disputed
terms as follows:
  o “packet” is “a basic unit of transport over a channel”;
  o “error correction” is “correcting errors in data by at
    least reconstructing erroneous data”; and
  o “error correction code” is “a code that can be used to
    correct erroneous data.”


                              /s/ PATTI B. SARIS
                              Patti B. Saris
                              Chief United States District Judge




                                      23
